Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20052-CIV-MORENO

YESICA PERAZA,

Plaintiff,
vs,

PORTFOLIO RECOVERY ASSOCIATES,
LLC, POLLACK & ROSEN P.A., JOSEPH F.
ROSEN, ESQ., DAVID MEICHAEL
KAMINSKI, ESQ., MELANIE WASEMAN,
ESQ.,

Defendants.
/

 

ORDER GRANTING MOTION TO DISMISS
THIS CAUSE came before the Court upon Defendants’ Motion to Dismiss Complaint or
for More Definite Statement (D.E. 15), filed on February 13, 2019.
THE COURT has considered the motion, the response in opposition, the reply, pertinent

portions of the record, and is otherwise fully advised in the premises.

I. Background

Pro se Plaintiff Yesica Peraza brings this civil action against Defendants Portfolio
Recovery Associates, LLC, Pollack & Rosen P.A., Joseph Rosen, Esq., David Michael Kaminski,
Esq., and Melanie Waseman, Esq. In her complaint, Plaintiff asserts a claim against all Defendants
for violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 (Count I), a claim against
all Defendants for violation of the Florida Consumer Collection Practices Act, Fla. Stat. §559
(Count II), and a claim against Defendant Portfolio Recovery Associates, LLC for violation of the

Fair Credit Reporting Act, 15 U.S.C. §1692. Defendants Pollack & Rosen P.A., Joseph Rosen,
Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 2 of 6

Esq., David Michael Kaminski, Esq., and Melanie Waseman, Esq moved to dismiss the
complaint or obtain a more definite statement because they assert that the Complaint

constitutes an impermissible shotgun pleading. The Court grants the Motion to Dismiss.

II. Legal Standard

“A pleading that states a claim for relief must contain ... a short and plain statement
of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). When
ruling on a motion to dismiss, a court must view the complaint in the light most favorable
to the plaintiff and accept the plaintiffs well-pleaded facts as true. See St. Joseph’s Hosp..,

Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir. 1986). To survive a motion to

 

dismiss, a “complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Detailed factual
allegations are not required, but a pleading must offer more than “labels and conclusions”
or “a formulaic recitation of the elements of the cause of action.” Twombly, 550 U.S. at

555; Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1263 (11th Cir. 2004) (“To survive

 

a motion to dismiss, plaintiffs must do more than merely state legal conclusions; they are
required to allege some specific factual bases for those conclusions or face dismissal of
their claims.”). In short, the complaint must not merely allege misconduct, but must

demonstrate that the pleader is “entitled to relief.” Iqbal, 556 U.S. at 677-78.

III. Legal Analysis

Defendants’ motion to dismiss asserts that Plaintiffs Complaint constitutes a
“shotgun pleading” because Counts II and III incorporate by reference all preceding
paragraphs of the Complaint. The Court agrees and holds that the Complaint fails to
comply with the basic pleading requirements of Rule 8 of the Federal Rules of Civil

2
Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 3 of 6

Procedure and should be dismissed. Fed. R. Civ. P. 8(a)(2). The Eleventh Circuit has identified
four categories of shotgun pleadings:
“The most common type [of shotgun pleadings]|—by a long shot—is a complaint
containing multiple counts where each count adopts the allegations of all
preceding counts, causing each successive count to carry all that came before and
the last count to be a combination of the entire complaint. The next most common
type, at least as far as our published opinions on the subject reflect, is a complaint
that does not commit the mortal sin of re-alleging all preceding counts but is guilty
of the venial sin of being replete with conclusory, vague, and immaterial facts not
obviously connected to any particular cause of action. The third type of shotgun
pleading is one that commits the sin of not separating into a different count each
cause of action or claim for relief. Fourth, and finally, there is the relatively rare
sin of asserting multiple claims against multiple defendants without specifying
which of the defendants are responsible for which acts or omissions, or which of
the defendants the claim is brought against. The unifying characteristic of all types
of shotgun pleadings is that they fail to one degree or another, and in one way or
another, to give the defendants adequate notice of the claims against them and the
grounds upon which each claim rests.” Weiland v. Palm Beach Cty. Sheriff's
Office, 792 F.3d 1313, 1321 (11th Cir. 2015).
The unifying characteristic of all types of shotgun pleadings is that they fail to give the defendants
adequate notice of the claims against them and the grounds upon which each claim rests. Weiland,
792 F.3d at 1323. Shotgun pleadings are often confusing, incoherent, and clogged with seemingly

irrelevant allegations and thus are appropriate for dismissal. Lampkin-Asam v. Volusia Cty. Sch.
Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 4 of 6

Bd., 261 F. App’x 274, 277 (11th Cir. 2008). Furthermore, they water down the rights of the
parties to have valid claims litigated efficiently and wreak havoc on the judicial system. Byrne v.
Nezhat, 261 F.3d 1075, 1130-31 (11th Cir. 2001), abrogated on other grounds by Douglas Asphalt
Co. v. QORE, Inc., 657 F.3d 1146, 1151-52 (11th Cir. 2011). Given that cases framed by shotgun
pleadings exhaust a disproportionate amount of time for courts to resolve, they cause delayed
Justice and risk the public’s confidence in the system. See id. For these reasons, the Eleventh
Circuit condemns shotgun pleadings.

Plaintiffs Complaint is an example of the quintessential “shotgun” pleading in that
each count, except Count I, improperly incorporates by reference all prior allegations. See
Keith v. DeKalb Cnty., 749 F.3d 1034, 1045 n. 39 (11th Cir.2014). Count I is incorporated
by reference in Count II, and Counts I and II are incorporated by reference in Count III.!
While the jurisdictional and factual allegations common to all counts may be adopted
within each count, each subsequent count cannot adopt the allegations of all preceding
counts; Plaintiffs complaint suffers from this flaw. See PVC Windoors, Inc. v. Babbitbay

Beach Constr., N.V., 598 F.3d 802, 806 & n. 4 (11th Cir.2010) (finding a “typical shotgun

 

pleading” where the last of a complaint’s ten counts amounts to an amalgamation of all

counts); United States ex rel. Atkins v. MclInteer, 470 F.3d 1350, 1354 n. 6 (11th

 

Cir.2006) (finding that the complaint was a “typical shotgun pleading” where each count
incorporated all previous allegations); Wagner v. First Horizon Pharm. Corp., 464 F.3d at
1279 (“Shotgun pleadings are those that incorporate every antecedent allegation by

reference into each subsequent claim for relief or affirmative defense.”); Strategic Income

 

' Count I incorporates by reference all general allegations in paragraphs | through 60. Count II incorporates by
refence all allegations in paragraphs | through 72. Count III incorporates by reference all allegations in paragraphs
1 through 78.
Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 5 of 6

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002) (“The typical

 

shotgun complaint contains several counts, each one incorporating by reference the allegations of
its predecessors, leading to a situation where most of the counts (i.e., all but the first) contain
irrelevant factual allegations and legal conclusions.”). Accordingly, the Court holds that the
Complaint embodies the very definition of a shotgun pleading and must be dismissed.

The ambiguity that results from a shotgun pleading is demonstrated in Count III. Count
III is seemingly directed as to only Defendant Portfolio, while Counts I and II are directed towards
all five of the Defendants in the action. However, by incorporating all the allegations set forth in
Counts I and II, Count II, which seems to only apply to Portfolio, contains allegations that were
asserted against different Defendants. This increases the potential for confusion in determining
which allegations pertain to each Defendant. See Brown v. Capital One Servs., LLC, No. 18-CIV-
60669-JEM, 2019 WL 569842, at *2 (S.D. Fla. Jan. 9, 2019); Gubanova v. Miami Beach Owner,
LLC, No. 12-CIV-22319-RSR, 2013 WL 6229142, at *5 (S.D. Fla. Dec. 2, 2013); Pierre v. Miami-
Dade Cty., No. 05-CIV-23291-ASG, 2006 WL 8433466, at *4 (S.D. Fla. June 15, 2006).
Nevertheless, if Count ITI is indeed meant to only be directed against Defendant Portfolio, it would
contain allegations that are irrelevant to its claim, requiring the court to sift through the facts
presented and decide for itself which are material to the particular cause of action asserted. See

Mcinteer, 470 F.3d at 1354; Strategic Income Fund, L.L.C., 305 F.3d at 1295.

 

Although courts are to liberally construe pro se pleadings, they are not required to rewrite
an otherwise deficient pleading in order to sustain an action. Lowe v. Delta Air Lines Inc., 730 F.
App’x 724, 729 (11th Cir. 2018). Accordingly, the Court holds that this complaint fails to
articulate claims with enough clarity to allow the defendant to frame a responsive pleading. This

is Plaintiff's first attempt at pleading her claims, and the Court will allow Plaintiff the opportunity
Case 1:19-cv-20052-FAM Document 28 Entered on FLSD Docket 05/13/2019 Page 6 of 6

to amend and cure these pleading deficiencies. However, Plaintiff is cautioned against
filing another shotgun pleading in this case.

IV. Conclusion

The Court finds that Plaintiff has filed an impermissible shotgun pleading. Accordingly, it is
ADJUDGED that Defendant’s Motion to Dismiss is GRANTED. Plaintiff must amend her
complaint by no later than May 20, 2019.

DONE AND ORDERED in Chambers at Miami, Florida, this _/ 2 of May
2019.

 

  
 

D STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

Yesica Peraza

7950 NW 11 ST

Pembroke Pines, FL 33024
PRO SE
